

 
 

 



THIS INSTRUMENT PREPARED BY:
JOHN P. MANNING V
GENERAL COUNSEL
RABO AGRIFINANCE, INC.
P.O. BOX 411995
ST. LOUIS MO 63141




RETURN RECORDED DOCUMENT TO
RABO AGRIFINANCE, INC.
ONE CITYPLACE DRIVE, SUITE 200
ST. LOUIS, MO  63141
____________________________________________________________________________
Loan 10053500
Loan 10053600


This mortgage is being executed in triplicate to allow for simultaneous
recordings in Collier, Hendry and Polk Counties, State of Florida.


Documentary Stamps and Intangible Tax paid upon recordation in Hendry County,
Florida


FLORIDA MORTGAGE, SECURITY AGREEMENT AND FINANCING STATEMENT


Permanent Plantings and Multi-Year Crops


(REVOLVING LINE OF CREDIT AND TERM LOAN)


THIS FLORIDA MORTGAGE, SECURITY AGREEMENT AND FINANCING STATEMENT (REVOLVING
LINE OF CREDIT AND TERM LOAN) ("Mortgage") is made the _8th_day of September,
2010, between ALICO, INC., a Florida corporation, formerly known as Alico Land
Development Company, and whose chief executive office is located at 640 South
Main Street, Labelle, Florida 33935 ("Mortgagor") and RABO AGRIFINANCE, INC., a
corporation organized and existing under the laws of Delaware ("RAF"), whose
address is P.O. Box 411995, St. Louis, Missouri 63141; RABOBANK, N.A. ("RNA"),
whose address is P.O. Box 1845, El Centro, California 92244; and COOPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "Rabobank Nederland" ("RN"), whose
address is 245 Park Avenue, New York, New York 10167 (RAF, RNA and RN, unless
otherwise indicated, together with their successors and assigns, are
hereinafter, individually or collectively, referred to as "Mortgagee") and RAF
as collateral agent (the "Collateral Agent") for the Mortgagee.


WITNESS, WHEREAS, Mortgagor and ALICO-AGRI, LTD., a Florida limited partnership
("Alico-Agri"); ALICO PLANT WORLD, L.L.C., a Florida limited liability company
("Plant World"); BOWEN BROTHERS FRUIT, LLC, a Florida limited liability company
("Bowen"); and ALICO LAND DEVELOPMENT, INC., a Florida corporation ("ALDI")
(Mortgagor; Alico-Agri; Plant World; Bowen; and ALDI are individually and
collectively, “Borrower”) are justly indebted to Mortgagee in the sum of ONE
HUNDRED MILLION AND 00/100 DOLLARS ($100,000,000.00), and have agreed to pay the
same with interest thereon according to the terms of those certain promissory
notes or obligations bearing even date herewith (such promissory notes, as
hereafter modified, extended, supplemented, replaced, or renewed from time to
time, shall hereinafter be referred to separately and collectively as the
"Note"), or any credit agreement or similar document between the Mortgagor
and/or Borrower and any Mortgagee (the "Credit Agreement"), providing for the
payment thereof in installments, the last of which is due and payable on October
1, 2020.  The terms of the Note or any Credit Agreement, including, but not
limited to, those providing for the compounding of interest, are incorporated
herein by this reference as if set forth in full herein.  The Note contains
provisions for the interest rate to be adjusted from time to time. (This
Mortgage, the Note, any other notes or guaranties described herein, the Credit
Agreement and all other instruments and documents executed and/or delivered by
Mortgagor and/or Borrower and/or any other obligor in connection with or
otherwise related to the indebtedness secured hereby, as hereafter modified,
extended, supplemented, replaced, or renewed from time to time, shall
hereinafter be collectively referred to as the "Loan Documents").


REVOLVING LINE OF CREDIT.  Without limiting the generality of the foregoing,
this Mortgage secures a revolving line of credit under which, upon request by
Borrower, Collateral Agent or Mortgagee, prior to the maturity date of this
Mortgage, may make future advances to Borrower.  Such future advances, together
with interest thereon, are secured by this Mortgage in accordance with Section
697.04, Florida Statutes, as amended or renumbered from time to time.


NOW, THEREFORE, in consideration of said indebtedness, and for the purposes of
securing the payment to Mortgagee of the Note, along with (1) payment of the
entire indebtedness and other obligations evidenced by any guaranty(s) executed
by Mortgagor to the applicable Mortgagee or order and all modifications,
amendments, replacements, substitutions, extensions and renewals thereof  along
with any and all agreements with respect to any swap, (including obligations
under the swap agreement executed in connection with the Note, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions); (2) the payment of such additional loans
or advances and such other debts, obligations and liabilities of every kind and
character, of Mortgagor or the maker of the Note, evidenced by a promissory
note, guaranty or otherwise, whether one or more, arising in the future, in
favor of the applicable Mortgagee, whether direct or indirect, absolute or
contingent, or originally payable to the applicable Mortgagee or any other
person; PROVIDED HOWEVER, THAT, such other additional loans, advances, debts,
obligations and liabilities shall be secured by this Mortgage only if the
promissory note, guaranty, or other document evidencing such shall recite that
it is to be secured by this Mortgage; and provided, however, if the Property
includes Mortgagor’s principal dwelling or is otherwise a one to four family
dwelling, the Property will not secure any future loan, advance, debt,
obligation or liability taken or incurred principally for personal, family or
household purposes; (3) the payment of any substitute notes, renewals,
reamortizations, conversion agreements and extensions of all indebtedness
secured by this Mortgage; (4) payment and performance of each agreement of
Mortgagor in this Mortgage; (5) payment of all sums expended or advanced by
Collateral Agent or Mortgagee to protect the security of this Mortgage, said
real property or said collateral, with interest thereon at the rate per annum
after default or maturity set forth in said Promissory Note or any credit
agreement related thereto and (6) all obligations as defined in or provided for
in any Credit Agreement and also in consideration of one dollar in hand paid by
Mortgagee, the receipt and sufficiency of which are hereby acknowledged,
Mortgagor has granted, bargained, sold, conveyed, and granted a security
interest, and does hereby grant, bargain, sell and convey and grant a security
interest,   unto Collateral Agent and Mortgagee, and their successors and
assigns, in and to that the following described real estate, situated in
Collier, Hendry and Polk Counties, Florida (the "Land"), more particularly
described as follows:


See attached Exhibit "A", which is incorporated herein by reference. For the
purposes of this Mortgage, the Land consists of the Citrus Groves and the
Collins Slough /Hill Grade Tract  each as described on Schedule “A-1”.


TOGETHER WITH, all the estate, right, title, interest, property, possession,
claim and demand of Mortgagor, both at law and in equity, of, in, to and under
the following:


(1)           All buildings, structures, betterments, fixtures and other
improvements of any nature now or hereafter situated in whole or in part on the
Land (collectively, the "Improvements"); and


(2)           All and singular the tenements, hereditaments, easements, riparian
rights, rights-of-way, rights of ingress and egress, and other rights of any
nature now or hereafter belonging or appurtenant to the Land or the
Improvements, including all water and water rights appertaining thereto; and


(3)           Goods, including without limitation, equipment and machinery
(excluding, however, automobiles, trucks, tractors, trailers, wheeled vehicles
planting and tillage equipment), any and all watering, irrigation, and drainage
equipment, machinery, apparati, appliances, materials, pumps, motors,
generators, pipes, tubing, nozzles, tanks, sprinklers, center pivot irrigators
and sprinklers, windmills, fences, fixtures, and fittings, raw materials,
inventory, and work in process, now or hereafter owned by Mortgagor and now or
hereafter affixed to, placed upon, or used in connection with, the Land or the
Improvements, including but not limited to all personal property described in
Exhibit "B" attached hereto and incorporated herein by this reference and
articles of personal or mixed property of every kind and nature whatsoever
(collectively, the "Personalty"); and




(4)           All groves, trees, plants, vines or other plantings, and timber
now or hereafter standing or cut, and minerals or the like (including oil and
gas) upon, under or related to the Land (collectively, the "Plantings"); and


(5)           All crops, farm products, stocks and inventories, wherever
situated, now growing or hereafter grown upon, under or related to the Land
and/or the Plantings, and/or harvested, removed or severed from the Land and/or
the Plantings, including, but not limited to, all citrus and other fruits and
crops (collectively, the "Crops"), together with:


(i)           all products and by-products of the Crops, including, but not
limited to, juices and other beverages and concentrates (collectively, the
"Products"); and


(ii)           all proceeds from the sale of the Crops and/or the Products,
including, but not limited to, all moneys, funds, payments, accounts, accounts
receivable or other sums due as payment for any of the Crops and/or Products
(collectively, the "Proceeds"); and


(iii)           all of Mortgagor's right, title and interest in and to any and
all of the following items, whether or not such items are commingled and/or
combined with the Crops, Products and/or Proceeds:


(a)           crops which are delivered to, and/or harvested, stored, held,
processed and/or shipped by, any cooperatives or similar arrangements, packing
houses, processing plants or similar operations (collectively, "Cooperatives");
and


(b)           products of such crops, including, but not limited to, juices and
other beverages and concentrates, whether or not such products are made, stored
and/or shipped by or through Cooperatives; and


(c)           proceeds from the sale of such crops and/or products, including,
but not limited to, any moneys, funds, payments, accounts, accounts receivable
or other sums (whether or not maintained by or through Cooperatives) due as
payment for any such crops and/or products; and


(6)           All rights of Mortgagor in, to, under, by virtue of, arising from,
or growing out of, any and all other present or future accounts and accounts
receivable now or hereafter affecting or concerning the Land, the Improvements,
the Personalty, the Crops, the Products, the Proceeds, or any portion thereof or
interest therein (the "Accounts"); and


(7)           All rights of Mortgagor in, to, under, by virtue of, arising from,
or growing out of, any and all present or future contracts (including futures
and similar contracts), plans, permits, licenses, and to the extent listed on
Exhibit "B", general intangibles, including without limitation, payment
intangibles and software, now or hereafter affecting or concerning the Land, the
Improvements, the Personalty, the Crops, the Products, the Proceeds, or any
portion thereof or interest therein (the "General Intangibles"); and


(8)           All water stock and water rights with respect to the Land and, to
the extent listed on the attached Exhibit “B”, all Accounts, including without
limitation all of Mortgagor’s right to any payment arising out of the sale,
lease or license of all kinds of tangible and intangible personal property now
or hereafter affixed to, placed or grown upon, or used in connection with the
Land and Improvements; contract rights with respect to any security provided
herein;  general intangibles, instruments, documents, chattel paper, accounts
receivable, deposits, fees, charges and other payments, income and cash receipts
that are otherwise described in this paragraph and derived from or related to
operations on the Land and Improvements; and


(9)           Mortgagor's interest as lessor in all leases, tenancies, and
occupancies now or hereafter affecting all or any portion of the Land, the
Improvements, the Personalty, the Plantings or the Crops of any nature
whatsoever, including, but not limited to, gas, oil and mineral leases, and all
extensions and renewals thereof (collectively, the "Leases"); and


(10)           All rents, issues, profits, royalties, bonuses, income and other
benefits derived from or produced by the Land, the Improvements, the Personalty,
the Crops, the Accounts or the General Intangibles (collectively, the "Rents");
and


(11)           All insurance now or hereafter in effect which Mortgagor now has
or may hereafter acquire with respect to the Land, the Improvements, the
Personalty, the Plantings, the Crops or the General Intangibles and/or any other
items of collateral described herein and/or the business of Mortgagor conducted
in connection therewith; all premiums paid under such insurance; and all
proceeds paid or due and payable under such insurance; and


(12)           Any and all awards or payments resulting from any exercise of
eminent domain or from the taking by condemnation, or by any proceeding or
purchase in lieu thereof, of the whole or any part of the Land, the
Improvements, the Personalty, the Plantings and/or the Crops; and


(13)           Any and all funds paid to Collateral Agent or Mortgagee in escrow
pursuant to paragraph TWENTIETH or otherwise; and


(14)           Any and all permits (including building permits), licenses,
development orders and other orders, land use rights, development credits,
including impact fee credits, and other entitlements and governmental
approvals and authorizations pertaining to the development, improvement,
ownership and/or operation of the Property; and


(15)           Personal property of the same general kind or class as otherwise
described in this paragraph which Mortgagor may now own or hereafter acquire,
affixed to, placed upon or  used or usable in connection with the operation of
or relating to the Real Estate; and all products and proceeds from the sale or
other disposal thereof, including, without limitation, all payments under any
insurance policies, substitutions and replacements, additions, accessions of or
to said collateral  and any indemnity, warranty or guaranty relating to any of
the foregoing.


All of the foregoing real property, including the Land, shall hereinafter be
collectively referred to as the “Real Estate”; all of the foregoing property
which is not real property and all of the foregoing mixed property shall be
hereinafter collectively referred to as the "Collateral"; the Real Estate and
Collateral shall be hereinafter collectively referred to as the “Property.”


Notwithstanding the foregoing, Mortgagee's security interest in Delivered Crops
(as hereinafter defined), but not Mortgagee's security interest in the Proceeds
from such Delivered Crops, shall be deemed automatically released upon the
delivery of such Delivered Crops to any Cooperative or other purchaser thereof,
unless, prior to such delivery, Mortgagee has delivered written notice to such
Cooperative or other purchaser that an event of default has occurred under this
Mortgage, the Credit Agreement and/or any other Loan Documents.  Mortgagor
hereby irrevocably authorizes Mortgagee to deliver any such notice, and
Mortgagee shall have no liability to Mortgagor or Borrowers on account of
delivering any such notice, so long as Mortgagee has a good faith belief that
any such event of default then exists.  The term "Delivered Crops" shall mean
any Crops which are sold, and actually delivered, to any Cooperative or other
purchaser thereof which is not an affiliate of Mortgagor or any other Borrower. 




TO HAVE AND TO HOLD the Property unto Collateral Agent and Mortgagee and their
successors and assigns in fee simple forever.


PROVIDED, ALWAYS, this Mortgage is upon the express condition, that if Mortgagor
and/or Borrower shall pay the Note and the indebtedness evidenced thereby, and
all other sums secured by this Mortgage, and shall fully do, perform, comply
with, and abide by all terms, provisions, covenants, conditions and agreements
of this Mortgage, the Note, any Credit Agreement and the other Loan Documents,
then these presents shall be void, and the estate hereby granted shall cease and
determine, and Collateral Agent or Mortgagee will execute and deliver to
Mortgagor a satisfaction of this Mortgage in recordable form.  It is agreed,
however, that all expenses incurred in preparing and recording such satisfaction
shall be borne by Mortgagor and/or Borrower.


This Mortgage is made, however, subject to the following terms, provisions,
covenants, conditions and agreements:


FIRST.  Mortgagor hereby agrees and covenants to pay the interest and principal
hereby secured promptly when due and to comply with and abide by each and every
one of the stipulations, agreements, conditions and covenants contained in this
Mortgage, the Note, any Credit Agreement and all other Loan Documents, and if
default be made in any part thereof, or in the payment of any other moneys
hereby secured, then the same shall, at Collateral Agent's or Mortgagee's
option, become due and payable at once, without notice or demand, and this
Mortgage may be foreclosed in the manner provided by law.


SECOND.  Mortgagor shall pay prior to delinquency, all taxes, assessments, fees,
and other charges imposed by law (including ditch, canal, reservoir, or other
water charges, taxes, or assessments) upon the Property or any part thereof
including Collateral Agent's and Mortgagee's interest therein (collectively,
"Property Taxes").  Mortgagor shall also pay when and as due and payable any and
all documentary stamp tax, intangible tax and/or any other tax of any nature or
description assessed against or imposed on this Mortgage, the Note (or the
indebtedness evidenced thereby), any Credit Agreement or any other Loan
Document, whether assessed against or payable by Mortgagor, Collateral Agent or
Mortgagee (collectively, "Document Taxes").  If at any time the State of Florida
shall determine that the amount of Document Taxes paid is insufficient and/or
that additional Document Taxes are due and payable, Mortgagor shall forthwith
pay for same, together with any interest or penalties imposed in connection with
such determination, and Mortgagor hereby agrees to indemnify and hold Collateral
Agent and Mortgagee harmless therefrom.  If Mortgagor shall fail, neglect or
refuse to pay any Property Taxes and/or Document Taxes when and as due and
payable, then Collateral Agent or Mortgagee at its option may pay the same, and
any funds so advanced by Collateral Agent or Mortgagee shall bear interest,
shall be paid and shall be secured as provided in paragraph SIXTH.  In the event
of the passage, after the date hereof, of any law by the State of Florida,
deducting from the value of land for the purpose of taxation any lien thereon or
changing in any way the existing laws for the taxation of mortgages or debts
secured by mortgage for state or local purposes, or the manner of the collection
of any such Property Taxes and/or Document Taxes, so as to affect this Mortgage
or the debt secured hereby or the holder thereof, Collateral Agent or Mortgagee
shall have the right to give six (6) months' written notice to Mortgagor
requiring the payment of the entire indebtedness secured hereby, and it is
hereby agreed that if such notice be given the said indebtedness shall become
due and payable at the expiration of said six (6) months.


THIRD.  Mortgagor acknowledges that Mortgagor's current financial position is an
important factor in Mortgagee's decision to advance the funds represented by the
Note.  Mortgagor therefore agrees, in order to provide assurance to Collateral
Agent and Mortgagee with regard to Mortgagor's financial position, that
Mortgagor shall not, without Collateral Agent's or Mortgagee's prior written
consent, which Collateral Agent or Mortgagee may grant or withhold in Collateral
Agent's or Mortgagee's sole but reasonable discretion, create, permit, suffer,
or allow to be placed on all or any part of the Property or any interest
therein, any lien, attachment, judgment, charge, easement, restriction, or other
encumbrance (regardless of whether same is prior to, subordinate to, or of equal
priority with, the lien and encumbrance of this Mortgage), other than (1) this
Mortgage, (2) any easements, restrictions or other title exceptions listed in
the owner's affidavit or mortgagee title insurance policy delivered to, and
approved by, Collateral Agent or Mortgagee in connection with this Mortgage, and
(3) the lien for Property Taxes which are not yet due and payable.  The creation
or existence of any of same without such prior written consent of Collateral
Agent or Mortgagee, shall, at Collateral Agent's or Mortgagee's sole option,
constitute a default under this Mortgage and the other Loan Documents, entitling
Collateral Agent or Mortgagee immediately to exercise all of its rights and
remedies under this Mortgage and the other Loan Documents without notice to
Mortgagor or to any other parties.  Unless otherwise specifically agreed to in
writing by Collateral Agent or Mortgagee, all such liens and encumbrances shall
be subject, subordinate and inferior in all respects to the lien and encumbrance
of this Mortgage.  All potential lienors are hereby put on notice of the
provisions of this paragraph.  Mortgagor shall immediately cause any such lien,
attachment, judgment, charge or other encumbrance to be discharged or otherwise
bonded or transferred to other security.  Furthermore, Mortgagor shall not
directly or indirectly do anything or take any action which might prejudice any
of the right, title or interest of Collateral Agent and Mortgagee in or to any
of the Property or impose or create any direct or indirect obligation or
liability on the part of Collateral Agent and Mortgagee with respect to any of
the Property.


Except as set out in the previous paragraph, Mortgagor shall, within fifteen
(15) days after the filing thereof, pay and discharge, at Mortgagor’s cost and
expense, all construction or mechanic’s liens, encumbrances and charges upon the
Property, or any part thereof, or any interest therein.  Mortgagor shall have
the right to contest in good faith the validity of any such lien, encumbrance or
charge, provided that Mortgagor shall first deposit a bond, cash or other
security, in conformance with Chapter 713, Florida Statutes, with respect to
such lien(s), in such amounts and in such form and content so as to cause such
lien(s) to be removed as lien(s) against the Property, and deliver to Collateral
Agent or Mortgagee such proof of the removal of such lien(s) as shall be
satisfactory to Collateral Agent or Mortgagee in its sole discretion.
 
Notwithstanding the provisions of this paragraph THIRD, Mortgagor shall be
entitled to do the following:
 
(1)           Replace obsolete, fully depreciated or non-functional items of
Personalty  encumbered hereby, as reasonably required for the proper and
efficient operation of the Property; provided that all such replacements or
substitutions are owned by Mortgagor and shall remain (or be automatically)
encumbered by the first lien and security interest of this Mortgage free and
clear of any other security interests, liens or encumbrances.  Mortgagor shall
execute such documents and instruments as may be required to protect and
preserve the first lien priority of this Mortgage with respect to any such
replacements or substitutions.
 
(2)           Obtain annual loans for the purpose of financing the costs of
planting, cultivating or harvesting any portion of the Crops on any portion of
the Land for a particular crop season (collectively, “Annual Operating Loans”
and singularly an “Annual Operating Loan”) secured by Crop Collateral.  As used
herein, the term “Crop Collateral” means and refers to only such portion of the
Crops as have been planted, cultivated and/or harvested utilizing the proceeds
of an Annual Operating Loan, together with the Proceeds, Products and Accounts
relating thereto; “Crop Lender” means the lender providing an Annual Operating
Loan; and “Foreclosure” shall mean transfer of either possession of the Land
(including transfer to a receiver) or title to the Land, whichever occurs first,
in connection with or pursuant to foreclosure of the Mortgage, whether such
foreclosure is carried out by a judicial foreclosure action or by the execution
and delivery of a deed in lieu of foreclosure sale or pursuant to order of Court
in bankruptcy or the acquisition of said Land in satisfaction or partial
satisfaction of debt.  Provided that no Event of Default under this Mortgage
exists and is continuing and no event which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default under the Credit
Agreement has occurred and is continuing, Mortgagee shall subordinate its
security interest in the Crop Collateral under this Mortgage to any security
interest in the Crop Collateral granted by Mortgagor to the Crop Lender as
security for repayment of an Annual Operating Loan pursuant to a subordination
and intercreditor agreement to be entered into between Mortgagee and Crop Lender
on terms and conditions satisfactory to Mortgagee in its reasonable
discretion.  Such intercreditor agreement must provide, among other things (i)
that the Crop Lender will give written notice of default to Mortgagee, (ii) the
Crop Lender’s security interest in the Crop Collateral will remain superior to
Mortgagee’s security interest in the Crop Collateral only to the extent the Crop
Lender provides financing for such Crops and such season, and (iii) the Crop
Lender will have no security interest in Crops (or the Products, Proceeds
thereof or Accounts stemming therefrom) planted (or, as to citrus, coming into
bloom) after Foreclosure. Under no circumstances shall the subordination of
Mortgagee’s security interest in the Crop Collateral extend to Crops planted
(or, as to citrus, coming into bloom) after Foreclosure.  A default by Mortgagor
under an Annual Operating Loan to which Mortgagee has subordinated its interest
in Crop Collateral will be a default under this Mortgage.
 
FOURTH.  Mortgagor shall (1) do everything to keep the Property in good
condition and repair, (2) not commit or suffer any waste, impairment,
abandonment or deterioration of the Property, (3) not do or suffer to be done
any act whereby the value of any part of the Property may be lessened, (4)
operate all lands, whether improved pastures, orchards, groves, grazing, timber
or crop lands, in a good and husbandman-like manner in accordance with accepted
principles of sound agriculture and forestry practices, including cultivating,
irrigating, fertilizing, fumigating and pruning the Plantings and otherwise
operating the Property for its intended purpose, and harvesting and selling all
Crops in a prudent, businesslike manner, in order to maximize the Rents, (5)
take all reasonable precautions to control wind and water erosion, (6) fertilize
improved pastures, if any, where necessary to maintain a good stand of desirable
grasses, (7) protect the Plantings, Crops, orchards, groves and timber, if any,
by reasonable precautions against loss or damage by freeze or fire, including
the maintenance of appropriate fire breaks, and (8) neither remove nor permit
the removal of any timber, buildings, oil, gas, mineral, stone, rock, clay,
fertilizer, gravel or top soil without the prior written consent of Collateral
Agent or Mortgagee; provided, however, that Mortgagee shall have the right to
remove stone and rock from “Basin 20” situated in Section 20, Township 43 South,
Range 31 East, Hendry County, Florida, for use in interior road maintenance on
the Land.  Collateral Agent or Mortgagee shall have the right to inspect the
Property at such reasonable times and intervals as Collateral Agent or Mortgagee
may desire, to determine Mortgagor's compliance with the covenants contained in
any clause of this Mortgage.  If Mortgagor shall fail, neglect or refuse to
operate, repair or maintain the Property as required under subparagraphs (1)
through (8) above, then Collateral Agent or Mortgagee may, at its option,
undertake such repair, maintenance, cultivation or any other action it deems
reasonably necessary to maintain the agricultural viability of the Property, or
otherwise to perform Mortgagor's obligations under subparagraphs (1) through (8)
above, and any funds advanced by Collateral Agent or Mortgagee for such purposes
shall bear interest, shall be paid and shall be secured as provided in paragraph
SIXTH.


FIFTH.  Mortgagor shall procure, maintain and deliver to Collateral Agent or
Mortgagee, premiums paid, policies of insurance covering the Property against
all risks of physical loss or damage, including war risks, flood and wind, if
available, as Collateral Agent or Mortgagee may from time to time require, with
loss payable to Collateral Agent and/or Mortgagee, in such amount for each risk,
in such company and in such form as shall be satisfactory to Collateral Agent or
Mortgagee.  All such policies shall contain a provision that such policies will
not be canceled or materially amended, which term shall include any reduction in
the scope or limits of coverage, without at least thirty (30) days' prior
written notice to Collateral Agent or Mortgagee.  Collateral Agent or Mortgagee
is authorized to assign and deliver said policies to any purchaser of this
Mortgage or to the purchaser of the Property at any foreclosure sale.  In event
of loss, Collateral Agent or Mortgagee is expressly authorized and empowered to
settle or compromise claims under said policies, and the proceeds from said
policies, as well as any other policies procured by Mortgagor, shall be paid to
Collateral Agent and/or Mortgagee.  Collateral Agent or Mortgagee in its sole
but reasonable discretion may apply same or any part thereof on account of the
indebtedness secured hereby whether or not then due and payable, or may apply
the same or any part thereof towards the alteration, reconstruction or repair of
the damaged collateral, either to the portion damaged or any other portion
thereof, or release same to Mortgagor; provided, however, that if no event of
default under this Mortgage or the Credit Agreement then exists and is
continuing, Mortgagee shall apply such insurance proceeds to the alteration,
reconstruction and/or repair of the damaged collateral subject to such
disbursement  procedures as Mortgagee shall reasonably require, and the excess,
if any, shall be released to Mortgagor.  Such application or release shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.  If Mortgagor fails to maintain such insurance in
force, then Collateral Agent or Mortgagee, at its option, may effect such
insurance from time to time and pay the premiums therefor, and any such sums
advanced by Collateral Agent or Mortgagee shall bear interest, shall be paid and
shall be secured as provided in paragraph SIXTH.


SIXTH.  In the event of any default in the performance of any of Mortgagor's
and/or Borrower’s covenants or agreements contained in this Mortgage or any
other Loan Document, or the violation of any term thereof, including, but not
limited to, the failure to procure, maintain and deliver the insurance policies,
premiums prepaid, or to pay, as the same become due and payable, any Property
Taxes and/or Document Taxes, or to pay any lien, claim or charge against the
Property or to comply with the provisions of paragraph FOURTH hereof, Collateral
Agent or Mortgagee may, without notice or demand, insure any of the buildings
and pay the cost of such insurance and pay any of such Property Taxes, Document
Taxes, liens, claims and charges, or any part thereof, or redeem from the sale
of the Property for any taxes or assessments (irregularities in the levy or
imposition of any tax or assessment being expressly waived), or redeem from the
sale of the Property resulting from enforcement of any such lien, claim or
charge, or expend such sums as may be necessary to correct the failure of
Mortgagor to comply with the provisions of paragraph FOURTH or any other
provisions of the Loan Documents, or take any other action Collateral Agent or
Mortgagee deems necessary or desirable to protect its security in the
Property.  If Collateral Agent or Mortgagee shall elect to advance at any time
any sum(s) for the protection of its security or for any other reason permitted
or provided by this Mortgage or any other Loan Document, Mortgagor and/or
Borrower shall repay Collateral Agent or Mortgagee, within ten (10 business days
of Mortgagor’s written demand for such payment, any sums so paid with interest
thereon at the same rate as specified in the Note and/or any Credit Agreement
secured hereby on the principal thereof after default and maturity, and all sums
paid by Collateral Agent or Mortgagee with interest shall become a part of the
indebtedness secured hereby, and in default of immediate repayment thereof by
Mortgagor the whole indebtedness secured hereby shall at the option of
Collateral Agent or Mortgagee become due and payable forthwith upon written
demand by Mortgagee upon Mortgagor.  In order to declare the indebtedness
secured hereby due and payable in full because of Mortgagor's failure to pay or
perform any obligation required by this Mortgage, or because of any other
default hereunder, neither Collateral Agent or Mortgagee shall be required to
pay the same or to advance funds to cure the default, notwithstanding Collateral
Agent's or Mortgagee's option under this Mortgage or any other Loan Document to
do so; no such payment or advance by Collateral Agent or Mortgagee shall be
deemed or construed a waiver of Collateral Agent's or Mortgagee's right to
declare the indebtedness due and payable on account of such failure or other
default.


SEVENTH.  Mortgagor shall not, without Collateral Agent's or Mortgagee's prior
written consent in each instance, directly or indirectly sell, grant, convey,
transfer, assign, or otherwise dispose of the Real Estate or any portion thereof
or any legal or beneficial interest therein, whether by operation of law or
otherwise, or permit or suffer any such sale, grant, conveyance, transfer,
assignment or other disposition of same.  Furthermore, if Mortgagor is a
corporation, partnership, limited liability company or other entity, Mortgagor
shall not, without Collateral Agent's or Mortgagee's prior written consent,
directly or indirectly permit, allow or suffer any person or entity having,
directly or indirectly, through one or more intermediate persons or otherwise,
any stock, partnership, legal, beneficial, or other ownership interest in
Mortgagor, to convey, transfer, assign, pledge, hypothecate, mortgage, encumber,
or otherwise dispose of such interest, if as a result of such transaction or
transactions, either (i) any person or entity having a Controlling Interest (as
hereinafter defined) in Mortgagor immediately prior thereto would cease to have
a Controlling Interest in Mortgagor immediately thereafter, or (ii) any person
or entity not having a Controlling Interest in Mortgagor immediately prior
thereto would have a Controlling Interest in Mortgagor immediately
thereafter.  "Controlling Interest" means the legal or beneficial ownership,
use, enjoyment, or benefit, directly or indirectly, through one or more
intermediate persons, of the power to direct the removal and replacement of
management, including the chief executive officer, of Mortgagor, directly or
indirectly, whether through the direct or indirect ownership, of voting
securities, by contract or otherwise.  Except as provided below in this
paragraph, any sale, grant, conveyance, transfer, assignment or other
disposition described in this paragraph, without Collateral Agent's or
Mortgagee's prior written consent, shall, at Collateral Agent's or Mortgagee's
sole option, constitute a default under this Mortgage and the other Loan
Documents, entitling Collateral Agent or Mortgagee immediately to exercise all
rights and remedies under this Mortgage and the other Loan Documents without
notice to Mortgagor or any other parties.  Notwithstanding anything in this
Agreement to the contrary:  (i) any direct or indirect conveyance, transfer,
assignment or other disposition (the “Event”) of any stock, partnership, limited
liability company, legal, beneficial or other interest in Mortgagor shall not be
a default hereunder or under the other Loan Documents as long as either (A) the
chief executive officer of Mortgagor immediately prior to such Event is not
actually removed or replaced (other than as a result of the death or disability
of the chief executive officer which shall not be deemed a removal or
replacement) within two (2) years of such Event, or (B) those persons or
entities having a direct or indirect Controlling Interest in Mortgagor as of the
date of this Agreement, continue to have, in the aggregate with their Affiliates
and Related Parties, a direct or indirect Controlling Interest in Mortgagor,
(ii) the transfer of the Real Estate to an Affiliate of Mortgagor (a
“Transferee-Affiliate”) by merger of Mortgagor into such Affiliate shall not be
a default hereunder or under the other Loan Documents so long as those persons
or entities having a direct or indirect Controlling Interest in Mortgagor as of
the date of this Agreement, continue to have, in the aggregate with their
Affiliates and Related Parties, a direct or indirect Controlling Interest in
said Transferee-Affiliate, (iii) the transfer of the Real Estate to a
wholly-owned Affiliate of Mortgagor (a “Wholly-Owned Affiliate”) shall not be a
default hereunder or under the other Loan Documents so long as said Wholly-Owned
Affiliate remains wholly-owned by Mortgagor or an Affiliate of Mortgagor and
executes and delivers to Lender a guaranty of all of the Obligations and all
other instruments and agreements required by Lender pursuant to Section 7.12 of
the Credit Agreement, and (iv) any pledge, hypothecation or encumbrance of a
direct or indirect interest in Mortgagor without the actual transfer of voting
rights with respect thereto shall not be deemed to constitute a conveyance,
transfer, assignment, pledge, hypothecation, mortgage, encumbrance or other
disposition of such interest for purposes of this Paragraph Seventh (provided,
however, either (A) a pledge, hypothecation or encumbrance of a direct or
indirect interest in Mortgagor together with the actual transfer of voting
rights with respect thereto or (B) a transfer of the voting rights pursuant to
the exercise or enforcement of such permitted pledge, hypothecation or
encumbrance, shall be deemed to constitute a conveyance, transfer, assignment,
pledge, hypothecation, mortgage, encumbrance or other disposition of such
interest for purposes of this Paragraph Seventh.  If an Event described in (i)
(A) above occurs followed by the removal or replacement of the chief executive
officer within two (2) years of such Event, Mortgagor shall notify Mortgagee and
Collateral Agent in writing (“Change Notice”) and if Mortgagee and Collateral
Agent desire, as a result thereof, to assert a default hereunder or under any of
the other Loan Documents, Mortgagee and Collateral Agent shall send written
notice of default to Mortgagor within thirty (30) days following receipt of the
Change Notice, failing which they shall be deemed to have waived the right to
assert such default as a result of the Event.   “Related Parties” means, in the
case of an individual, members of such individual’s “Immediate Family”, family
trusts for the benefit of such individual and/or his or her Immediate Family,
and entities in which such individual and/or Related Parties have a Controlling
Interest.  “Immediate Family” shall mean the ancestors, siblings, spouse, and
lineal descendants of an individual and the spouses of such siblings and lineal
descendants. Notwithstanding any transfer otherwise permitted hereunder, all
Obligations, including but not limited to  all financial covenants, shall remain
in full force and effect.


EIGHTH.  Mortgagor shall pay on demand any and all costs, expenses,
disbursements, attorneys' fees (including fees for the services of paralegals
and similar persons) and accountants' fees (including charges of any in-house
legal counsel and accountants) incurred by Collateral Agent or Mortgagee to (1)
sustain the lien of this Mortgage or its priority, (2) protect or enforce any of
Collateral Agent's or Mortgagee's rights hereunder or under any other Loan
Document, (3) recover any and all sums secured hereby, (4) contest or collect
any award or payment in connection with the taking or condemnation of the
Premises or with any insurance policy related to the Premises, and/or (5)
conduct a title examination and/or obtain an abstract or title insurance policy
related to the Real Estate.  Mortgagor shall pay for such costs, expenses,
disbursements and fees so incurred by Collateral Agent or Mortgagee regardless
of whether any suit is filed, and shall pay for any of same arising out of, in
connection with, or by reason of, any litigation or proceedings (including any
appellate, administrative or bankruptcy proceedings) brought by Collateral Agent
or Mortgagee or in which Collateral Agent or Mortgagee is made a party with
respect to the Property, this Mortgage, any other Loan Documents, or the
indebtedness secured hereby.  All such costs, expenses, disbursements and fees
described in this paragraph shall bear interest, shall be paid and shall be
secured as provided in paragraph SIXTH.


NINTH.  As further security for the payment of indebtedness secured hereby and
the performance of all of the terms, covenants and conditions hereof, Mortgagor
does hereby mortgage, transfer, set over, assign and pledge to Collateral Agent
and Mortgagee the Leases and the Rents, and in the event of a default under any
of the terms, covenants and conditions of this Mortgage, Collateral Agent and
Mortgagee are hereby authorized and empowered to collect and receive all Rents
due and to become due and to apply the same against said indebtedness.  So long,
however, as there shall be no default under this Mortgage or any of the other
Loan Documents, Mortgagor shall have the right to collect and receive any and
all such Rents as they become due and payable, and to use the same without
accounting to Collateral Agent or  Mortgagee therefor. The provisions of this
Paragraph Ninth shall constitute an assignment of rents pursuant to Section
697.07, Florida Statutes.


TENTH.  Mortgagor shall deliver the following to Collateral Agent or Mortgagee,
all of which shall be prepared at Mortgagor's sole cost and expense and shall be
in such form as Collateral Agent or Mortgagee may require in its sole
discretion:


(1)           No later than ten (10) business days following Collateral Agent's
or Mortgagee's demand therefor, a certificate from the chief financial officer
or equivalent officer of Mortgagor and stating whether the Property or any part
thereof or interest therein, legal or beneficial, or any legal or beneficial
interest in Mortgagor which is a Controlling Interest has been voluntarily or
involuntarily, directly or indirectly, sold, conveyed, transferred, assigned, or
otherwise disposed of at any time during such calendar year, and if so,
describing with specificity all details and parties to such transaction and
whether or not, as a result thereof, there was any change in the persons or
entities having a Controlling Interest in Mortgagor; and


(2)           No later than five (5) business days after Mortgagor's receipt
thereof, true and complete copies of (i) all notices issued by any governmental
or quasi governmental authority or corporation having jurisdiction over
Mortgagor or the Property, alleging any violation of law at the Property or by
Mortgagor, and (ii) all notices, correspondence, legal papers or other documents
relating to any suits, proceedings or other actions threatened, being commenced
or pending against Mortgagor or the Property before any court of law,
administrative agency, arbitration panel or other adjudicating body.


ELEVENTH.  Collateral Agent or Mortgagee may, at its option and in its sole
discretion, release for such consideration, or none, as it may require, any
portion of the Property without, as to the remainder of the security, in any way
impairing or affecting the liens and priorities herein provided for Collateral
Agent or Mortgagee compared to any subordinate lienholder.


TWELFTH.  The net proceeds of any judgment, award or settlement in any
condemnation or other proceeding for any damage to or taking of all or any part
of the Property shall be paid to Collateral Agent or Mortgagee and shall, at its
option, either be applied as a credit on any portion of the unpaid balance of
the Note, whether then matured or to mature in the future, or be released to
Mortgagor.  In the event Mortgagee has not elected to release the net proceeds
referred to in the preceding sentence to Mortgagor, Mortgagor shall have the
right to elect, by written notice to Mortgagee, whether such proceeds are
applied as a credit against the Term Loan or the Revolving Line of Credit. If
all of the Property is so taken but the proceeds are insufficient to pay the
indebtedness in full, then, at Collateral Agent's or Mortgagee's option, the
unpaid balance shall be immediately due and payable.


THIRTEENTH.  Each of the following events shall constitute an event of default
hereunder:


(1)           Mortgagor's and/or Borrower’s failure to pay to Collateral Agent
or Mortgagee any installment of principal and/or interest under the Note, Credit
Agreement or any other sum payable to Collateral Agent or Mortgagee under any of
the Loan Documents, including, but not limited to, escrow deposits provided for
herein, when and as due and payable; or


(2)           Mortgagor's failure to keep in force any insurance policy required
hereunder or to deliver such policy or evidence of its renewal to Collateral
Agent or Mortgagee; or


(3)           Mortgagor's creating, permitting, suffering, or allowing to be
placed on all or any part of the Property, or any interest therein, any lien,
attachment, judgment, charge, easement, restriction, or other encumbrance in
contravention of the provisions of paragraph THIRD hereof or Section 7.21 of the
Credit Agreement; or


(4)           The sale, grant, conveyance, transfer, assignment, or other
disposition of the Property or any portion thereof or any legal or beneficial
interest therein in contravention of the provisions of paragraph SEVENTH hereof,
or the conveyance, transfer, assignment, pledge, hypothecation, mortgaging,
encumbrance, or other disposition of any stock, partnership, legal, beneficial,
or other ownership interest in Mortgagor in contravention of the provisions of
paragraph SEVENTH hereof or Section 4.02 of the Credit Agreement; or


(5)           Mortgagor's failure to perform and observe Mortgagor's covenants
and obligations under paragraph FOURTH hereof within ten (10) days following
written notice thereof from Collateral Agent or Mortgagee; or


(6)           The failure of any representation or warranty made in this
Mortgage, any other Loan Document or any notice, report, certificate or other
document given by Mortgagor and/or Borrower to Collateral Agent or Mortgagee
heretofore, on the date hereof or hereafter to be true and correct in any
material respect as of the date made; or


(7)           Mortgagor's and/or Borrower’s failure to perform and observe any
covenant, obligation, agreement or undertaking under this Mortgage, the Note,
Credit Agreement and/or any other Loan Document not otherwise referred to above
(i) within thirty (30) days following written notice thereof from Collateral
Agent or Mortgagee, or (ii) if such failure cannot with due diligence be cured
within thirty (30) days, such longer period, not to exceed ninety (90) days in
all, from and after the giving of such written notice, as may be necessary to
cure the same with due diligence, provided that Mortgagor commences such cure
within such thirty (30) day period and thereafter diligently proceeds to
complete such cure; or


(8)           Mortgagor's or any other Property owner's (i) making an assignment
for the benefit of creditors, or (ii) filing a petition in bankruptcy, or (iii)
commencing any proceeding under any bankruptcy, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect, or (iv) being or becoming insolvent, or (v) suffering an
appointment of a custodian, receiver, intervenor or trustee, which continues
undischarged and unstayed for ninety (90) days after the entry thereof, or (vi)
approving, consenting or acquiescing in the filing of any such petition or
application against Mortgagor or such owner; or (vii) being the subject of any
involuntary bankruptcy or other insolvency filing which continues undischarged
and unstayed for ninety (90) days after the entry thereof.


FOURTEENTH.  Upon the occurrence of an event of default hereunder, (i) the
entire indebtedness hereby secured, including all payments for Property Taxes or
other taxes, assessments, insurance premiums, liens, attorneys' fees and
expenses herein specified, shall, at the option of Collateral Agent or
Mortgagee, and without notice to or demand upon Mortgagor and/or Borrower,
become immediately due and payable in full, (ii) Collateral Agent or Mortgagee
shall have the right to collect all indebtedness then due and payable by
proceeding against all real and personal property constituting the Property, or
any part thereof or interest therein, by foreclosure, or otherwise, as permitted
by the laws of the state in which the Property is situated, and (iii) Collateral
Agent or Mortgagee shall have the right to pursue any and all other remedies as
may be permitted under the laws of the state in which the Property is
situated.  Mortgagor hereby waives any right it may have to require the
marshaling of its assets.  Collateral Agent or Mortgagee shall have the right to
foreclose the Property in its entirety, or any part thereof or interest therein,
as Collateral Agent or Mortgagee in its sole and absolute discretion shall
determine, in one or more sales in such order and priority as Collateral Agent
or Mortgagee may in its sole and absolute discretion deem necessary or
advisable. Any foreclosure action(s) may be brought in one county or more than
one county, as Collateral Agent or Mortgagee may elect in its sole discretion.
If, following any such partial foreclosure sale, any indebtedness secured
hereby, whether or not then due and payable, shall remain unpaid or unsatisfied
in any respect, the Loan Documents and all obligations of Mortgagor and/or
Borrower thereunder shall continue in full force and effect until such unpaid
and unsatisfied indebtedness is fully paid and satisfied as therein
provided.  Collateral Agent's or Mortgagee's pursuit of any remedy shall not
preclude the pursuit of any other remedy.  Collateral Agent or Mortgagee shall
have the right from time to time to enforce any legal or equitable remedy
against Mortgagor and/or Borrower and to sue for any sums, whether interest,
principal, taxes, or any other sums required to be paid under the terms of this
Mortgage, as the same become due, without regard to whether or not the principal
sum secured or any other sums secured by the Note and Mortgage shall be due, and
without prejudice to the right of Collateral Agent or Mortgagee thereafter to
enforce any appropriate remedy against Mortgagor, including an action of
foreclosure, or any other action, for a default or defaults by Mortgagor
existing at the time such earlier action was commenced.  The rights and remedies
of Collateral Agent and Mortgagee under this Mortgage or any other Loan Document
shall be cumulative and concurrent and may be pursued separately, successively
or together against Mortgagor or any other obligor under the Loan Documents.


FIFTEENTH.  Upon the occurrence of a default under this Mortgage or any of the
Loan Documents, Collateral Agent or Mortgagee, as a matter of right, without
consideration of the value of the Property, or whether the Property is probably
insufficient to discharge the mortgage debt or is in danger of being lost or
removed or injured, and irrespective of the solvency or insolvency of Mortgagor
or the then owner of the Property, and without notice to Mortgagor or any person
claiming under him, shall be entitled at once to the appointment of a receiver
for the Property, to collect the rents, issues and profits therefrom during the
pendency of any foreclosure, and the proceeds of said receivership shall be
applied by said receiver toward payment of any and all sums secured by this
Mortgage, or toward the payment of such part of the judgment rendered thereon as
may remain unsatisfied after the sale of the Property, or to repay to Collateral
Agent or Mortgagee any advances which Collateral Agent or Mortgagee may make for
taxes, assessments, insurance or other charges or activities as herein provided,
together with interest thereon at the same rate as specified in the Note or any
Credit Agreement on the principal thereof after default and maturity, and from
the proceeds of said receivership said receiver may make necessary repairs and
keep the Property in proper condition and repair pending such sale, do all
things necessary for the cultivation of the Crops, pay all taxes and assessments
accrued or accruing or redeem from sales therefor, pay insurance premiums
necessary to keep the Property insured in accordance with the provisions of this
Mortgage, pay other proper charges as herein provided, and pay the expense of
the receivership.  To the extent permitted by law, Mortgagor hereby waives any
right to object to the appointment of a receiver as aforesaid and expressly
consents that such appointment shall be made as an admitted equity and as a
matter of absolute right to Collateral Agent or Mortgagee.


SIXTEENTH.                                In case this Mortgage be foreclosed by
a suit in equity and the Property be sold to satisfy a decree of foreclosure,
the proceeds of such sale shall be applied as follows:  First, to the expenses
incurred hereunder and in connection with the foreclosure proceeding; second, to
attorneys' fees and costs incurred by Collateral Agent or Mortgagee in
connection with the collection of said indebtedness and the foreclosure of this
Mortgage; third, to the payment of whatever sum or sums Collateral Agent or
Mortgagee may have paid or become liable to pay in carrying out the terms and
stipulations of this Mortgage, together with interest thereon; and finally to
the payment and satisfaction of the Note. The balance, if any, shall, unless the
Court decrees otherwise, be paid into the registry of the Court having
jurisdiction of said foreclosure suit, to abide the further order of said Court.


SEVENTEENTH.  Mortgagor covenants and represents and warrants to Collateral
Agent and Mortgagee that (1) Mortgagor is lawfully seized of the Real Estate in
fee simple and has good right and lawful authority to sell and encumber the Real
Estate, (2) the Real Estate is free from encumbrances except for (i) this
Mortgage, (ii) the lien for Property Taxes which are not yet due and payable,
and (iii) any easements, restrictions or other title exceptions listed in the
owner's affidavit delivered to Collateral Agent or Mortgagee in connection with
this Mortgage Mortgage or in First American Title Insurance Company Loan Policy
No. DME-FAC-579 wherein Collateral Agent and Mortgagee are the insureds, (3) it
shall be lawful for Collateral Agent or Mortgagee at all times, peaceably and
quietly to enter upon, hold, occupy and enjoy the Property and every part
thereof, (4) Mortgagor will execute or procure any further necessary assurances
of title and does hereby forever warrant generally the title to the Real Estate
and will forever defend the same against the claims and demands of all persons
whomsoever, and (5) Mortgagor and the makers of the Note specifically agree and
declare that the separate estate of each of them, whether vested, contingent or
in expectancy, is hereby conveyed and shall be bound for the payment of the debt
hereby secured and each does hereby expressly waive, release and relinquish all
rights and benefits of any homestead, appraisement, exemption or stay to which
they may to entitled under the laws and/or constitution of the State of Florida,
together with all dower or curtesy rights, and all interests and estates,
statutory and otherwise and of every nature whatsoever in and to the Real
Estate.


EIGHTEENTH.  The giving of written notice addressed to the owners of record of
the Real Estate or addressed to the said owners at their last address actually
furnished to Collateral Agent or Mortgagee, or addressed to the owners at the
Real Estate, and mailed by United States Mail, shall be sufficient notice and
demand in any case arising under this Mortgage which may be required by the
provisions hereof or by law.  This Mortgage cannot be changed except by an
agreement in writing, signed by the party against whom enforcement of the change
is sought.  This Mortgage shall be binding upon, and shall inure to the benefit
of Collateral Agent and Mortgagee and their successors and assigns, and
Mortgagor and Mortgagor's heirs, personal representatives, successors and
assigns.  Wherever used herein, the singular number shall include the plural and
conversely, and the use of any gender shall be applicable to all genders.  Time
is of the essence of all provisions of this Mortgage, the Note, the Credit
Agreement and the other Loan Documents.  If Mortgagor consists of more than one
person, the obligations and liabilities of such persons hereunder shall be joint
and several.  Any provision of this Mortgage which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability.  This
Mortgage, together with the Note, the Credit Agreement and other Loan Documents
constitutes the entire Agreement between Mortgagor, Borrower, Collateral Agent
and Mortgagee, and supersedes all prior negotiations, writings, agreements or
other understandings between Mortgagor, Borrower, Collateral Agent and
Mortgagee.  This Mortgage shall be governed by, and construed and enforced in
accordance with the laws of the State of Florida (without application of
conflict of law principles), except and only to the extent the UCC, as
hereinafter defined, provides otherwise.


NINETEENTH. (1) Mortgagor shall (i) comply with all Environmental Laws (as
hereinafter defined), (ii) immediately remove any Hazardous Substance (as
hereinafter defined) found on, in, under or affecting the Real Estate in
violation of Environmental Laws and dispose of same in compliance with
Environmental Laws, and (iii) not permit, allow or suffer any lien under any
Environmental Law to attach to or encumber the Real Estate or any part thereof
or interest therein.  Mortgagor shall be personally liable for and shall
indemnify and defend Collateral Agent and Mortgagee (with attorneys acceptable
to Collateral Agent and Mortgagee) and hold Collateral Agent and Mortgagee
harmless from and against any and all losses, liabilities, damages, demands,
claims, actions, judgments, causes of action, assessments, penalties, costs and
expenses incurred by Collateral Agent or Mortgagee, including, without
limitation, all amounts contributed for investigation, monitoring, remediation,
response action, removal, restoration and permit acquisition and the fees of
outside legal counsel, environmental experts, and accountants and the charges of
in-house legal counsel and accountants, suffered or incurred by Collateral Agent
or Mortgagee, arising out of or as a result of any (i) Hazardous Substance
Activity and/or violation of Environmental Laws, (ii) investigation, inquiry,
order, hearing, action, or other proceeding by or before any governmental agency
in connection with any Hazardous Substance Activity or violation of
Environmental Laws, or (iii) any claim, demand, action, or proceeding, whether
meritorious or not, brought or asserted against Collateral Agent or Mortgagee or
Mortgagor, regardless of when same is brought or asserted, which directly or
indirectly relates to, arises from or is based on any of the
foregoing.  Notwithstanding any provision herein, the indemnification does not
apply to any of the foregoing losses, damages, demands, etc. arising out of
Hazardous Substances introduced on to the Land by parties unaffiliated with
Borrower subsequent to the time Mortgagee or Collateral Agent  or its or their
successors or assigns acquires title to the Land by foreclosure, deed-in-lieu of
foreclosure or other action.   Mortgagor agrees that, notwithstanding any
provision to the contrary in this Mortgage, this indemnification and hold
harmless shall survive the release or reconveyance of this Mortgage, whether
pursuant to payment in full of the Note, or judicial or non-judicial foreclosure
under this Mortgage, or otherwise.  If Collateral Agent or Mortgagee retains
counsel for advice or other representation in any litigation, contest, dispute,
suit or proceeding (whether instituted by Collateral Agent or Mortgagee,
Mortgagor, or any other party, including any governmental agency charged with
enforcement of any Environmental Law) in any way related to any Environmental
Law or to this paragraph and the indemnities described herein, or to enforce the
indemnities hereunder, then all of the attorneys' fees arising from such
services and all related expenses and court costs shall bear interest, shall be
paid and shall be secured as provided in paragraph SIXTH; provided, however,
that the provisions of this sentence shall not apply to or include any
attorneys’ fees, costs or expenses arising in any litigation, contest, dispute,
suit or proceeding arising out of or relating to Hazardous Substances introduced
unto the Land by parties unaffiliated with the Borrower after the time
Collateral Agent or Mortgagee, or its or their successors or assigns, acquires
title to the Land by foreclosure, deed in lieu of foreclosure or other
action.  If Mortgagor fails to comply with any of the provisions of this
paragraph or any provision of any other Loan Document related to Hazardous
Substances and/or Environmental Laws, Collateral Agent or Mortgagee shall have
the right, but not the obligation, after reasonable, advance written notice to
Mortgagor, to enter upon the Real Estate and to expend funds to cure such
failure by performing such remedial work as may be necessary to make the Real
Estate conform to all Environmental Laws.  Any amounts expended by Collateral
Agent or Mortgagee as a result thereof shall bear interest, shall be paid and
shall be secured as provided in paragraph SIXTH.  The exercise by Collateral
Agent or Mortgagee of Collateral Agent's or Mortgagee's remedies under this
paragraph shall not operate to place upon Collateral Agent or Mortgagee any
responsibility for the operation, control, care, management or repair of the
Property, or make Collateral Agent or Mortgagee the "owner" or "operator" of the
Property or a "responsible party" within the meaning of Environmental
Laws.  Mortgagor shall provide Collateral Agent or Mortgagee with prompt written
notice (i) upon Mortgagor's becoming aware of any violation of any Environmental
Law relating to the Real Estate, and (ii) upon Mortgagor's receipt of any notice
from any federal, state, municipal or other governmental agency or authority in
connection with any Hazardous Substance on, in, under or affecting the Real
Estate.


(2)  The term "Environmental Laws" means all present and future federal, state,
local and other laws (whether common law, statutes, ordinances, rules, orders,
regulations or otherwise), permits, and other requirements or guidelines of
governmental authorities applicable to the Real Estate and relating to the
environment and environmental conditions or to any Hazardous Substance or
Hazardous Substance Activity and all amendments thereto and all regulations,
orders, decisions, and decrees now or hereafter promulgated thereunder), and
common law or other principles which might subject the Real Estate, Mortgagor,
and/or Collateral Agent or Mortgagee to liability (to third parties or
otherwise) for any Hazardous Substance Activity.  The term "Hazardous Substance"
means asbestos and any asbestos containing material; any substance that is then
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or any applicable laws or regulations as a "hazardous substance",
"hazardous material", "hazardous waste", "infectious waste", "toxic substance",
"toxic pollutant" or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
"EP toxicity"; or any petroleum and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources.  The term "Hazardous Substance Activity"
means any actual use, packaging, labeling, treatment, leaching, spill, cleanup,
storage, holding, existence, release, emission, discharge, generation,
processing, abatement, removal, disposition, handling or transportation of any
Hazardous Substance in violation of any Environmental Laws, or which is or may
become the subject of any third party claim (regardless of the grounds,
veracity, or accuracy of such third party claim), from, under, into or on the
Real Estate in violation of any Environmental Law or surrounding property (but
only concerning surrounding property to the extent of seepage, release,
discharge, migration, disposal or other actions from the Real Estate to the
surrounding property or from the surrounding property to the Real Estate).
Notwithstanding any other provision of this paragraph NINETEENTH, to the extent
“Hazardous Substance” may be deemed to refer to or include those materials that
are customarily used in the ordinary course of Mortgagor’s agricultural business
relating to the Property, such materials may be used in the ordinary course of
Mortgagor’s agriculture business relating to the Property provided that such
materials are used and stored in compliance with the requirements of all
Environmental Laws.


TWENTIETH.  (1)                                Without limiting the obligation
of Mortgagor to pay all Property Taxes and to obtain and pay the premiums for
all insurance policies required under the Loan Documents ("Insurance Premiums")
as and when the same are due and payable, Mortgagor shall, at Collateral Agent's
or Mortgagee's option but only after the occurrence of an event of default, pay
to Collateral Agent or Mortgagee on the first day of each and every month
following the giving of notice by Collateral Agent or Mortgagee to Mortgagor
requiring such deposits, (i) an amount equal to one twelfth (1/12) of all
Property Taxes to become payable during the ensuing twelve (12) months, as
estimated from time to time by Collateral Agent or Mortgagee (but with the first
such payment to be in such amount as shall, with the succeeding payments, be
sufficient to pay the Property Taxes at least thirty (30) days before they
become due and payable), and (ii) an amount on account of each policy of
insurance equal to one twelfth (1/12) of the Insurance Premiums to become
payable during the ensuing twelve (12) months in order to continue such
insurance in full force and effect, as estimated from time to time by Collateral
Agent or Mortgagee (but with the first such payment to be in such amount as
shall, with the succeeding payments, be sufficient to pay the next Insurance
Premiums on account of such insurance due and payable thereafter at least thirty
(30) days before they become due and payable).  All sums to be deposited with
Collateral Agent or Mortgagee pursuant to this paragraph shall be paid to
Collateral Agent or Mortgagee in addition to principal, interest and any other
payments required by the Loan Documents.  From and after such time as Collateral
Agent or Mortgagee gives notice to Mortgagor requiring escrows for Property
Taxes and Insurance Premiums, Mortgagor shall cause all bills, statements or
other documents relating to Property Taxes and Insurance Premiums to be sent,
mailed or otherwise delivered directly to Collateral Agent or
Mortgagee.  Provided that Collateral Agent or Mortgagee receives such bills,
statements and other documents in a timely manner and provided further that
Mortgagor has deposited sufficient funds with Collateral Agent or Mortgagee
pursuant to this paragraph at least thirty (30) days prior to the date the same
are due and payable, Collateral Agent or Mortgagee shall pay Property Taxes and
Insurance Premiums out of the funds deposited with Collateral Agent or Mortgagee
pursuant to this paragraph in accordance with such bills, statements and other
documents, prior to such time as the same shall become delinquent.  Mortgagor
shall be solely responsible for causing all bills, statements and other
documents relating to Property Taxes and Insurance Premiums to be delivered to
Collateral Agent or Mortgagee and for depositing sufficient sums with Collateral
Agent or Mortgagee to pay for the same.  Neither Collateral Agent or Mortgagee
shall have any obligation (and no liability for its failure) to obtain any such
bills, statements or other documents or to advise Mortgagor whether or not
Collateral Agent or Mortgagee has received the same, or to make demand upon
Mortgagor for any deficit in the funds so held by Collateral Agent or
Mortgagee.  Collateral Agent or Mortgagee may, in its sole discretion, designate
a third party to maintain the escrow for Property Taxes and Insurance Premiums
provided for herein, on such terms and conditions as may be satisfactory to
Collateral Agent or Mortgagee.  Mortgagor shall on demand pay the reasonable
fees of such third party, which may be an affiliate or subsidiary of Collateral
Agent or Mortgagee.  At Collateral Agent's or Mortgagee's option, the amount of
such third party’s reasonable fees shall be added to the amount estimated by
Collateral Agent, Mortgagee or such third party to be paid into escrow pursuant
to this paragraph and may be paid out of such escrow to such third party as and
when such reasonable fees are due and payable before the application of such
funds to the payment of Property Taxes and Insurance.


(2)           If funds paid to Collateral Agent or Mortgagee in escrow pursuant
to this paragraph are at any time insufficient to pay any installment of
Property Taxes or any Insurance Premiums on or before the same becomes due and
payable, then Mortgagor shall pay to Collateral Agent or Mortgagee promptly upon
demand any amount necessary to make up the deficiency at least thirty (30) days
before same shall become due and payable.  If at any time the funds deposited
with Collateral Agent or Mortgagee exceed the amount deemed necessary by
Collateral Agent or Mortgagee to pay such Property Taxes and Insurance Premiums
as may then or subsequently be due, such excess shall be credited to Mortgagor
on the next monthly installment or installments of such funds to be deposited
with Collateral Agent or Mortgagee on account of Property Taxes and Insurance
Premiums.  Upon termination of any escrow for Property Taxes and/or Insurance
Premiums, and upon payment of all indebtedness and performance of all
obligations secured by this Mortgage, Collateral Agent or Mortgagee shall
promptly refund to Mortgagor the unexpended balance of any funds then held by
Collateral Agent or Mortgagee in escrow pursuant to this paragraph.  Nothing
herein shall cause Collateral Agent or Mortgagee to be deemed a trustee of such
funds or be obligated to pay any amounts in excess of the amount of funds
deposited with Collateral Agent or Mortgagee in escrow pursuant to this
paragraph.  All sums held in escrow from time to time shall be held in a
non-interest bearing account or accounts, may be commingled with other funds of
Collateral Agent or Mortgagee, and shall constitute additional collateral
security for all indebtedness and other obligations secured by this
Mortgage.  Following the occurrence of any default under this Mortgage or the
other Loan Documents, Collateral Agent or Mortgagee shall have the right, at its
option, to apply all or any part of the funds then held by Collateral Agent or
Mortgagee in escrow, to any sums then due and payable to Collateral Agent or
Mortgagee, by acceleration or otherwise, in such order as Collateral Agent or
Mortgagee may elect, instead of applying the same to the payment of Property
Taxes and Insurance Premiums as otherwise provided herein.


TWENTY-FIRST.  This Mortgage is a "security agreement" and creates a "security
interest" in favor of Collateral Agent for the benefit of Mortgagee as a
"secured party" pursuant to the Uniform Commercial Code (“UCC”) as in effect
from time to time in the state where the Collateral is located except to the
extent the UCC provides for the application of the law of the state of location
of the Mortgagor in which event the UCC as in effect from time to time, in such
state shall apply, with respect to all property included in the Property which
is covered by the UCC.  Collateral Agent and Mortgagee shall have all rights and
remedies of a secured party with respect to such property.  Mortgagor,
Collateral Agent and Mortgagee agree that the mention of any portion of the
Property in a financing statement shall never impair in any way their declared
intention that all items of collateral described in this Mortgage are part of
the real estate encumbered hereby to the fullest extent permitted by law.  This
Mortgage shall be sufficient as a financing statement and is intended to be
filed for record in the real estate records.  Mortgagor authorizes Collateral
Agent or Mortgagee to file one or more financing statements and continuation
statements, at Mortgagor's expense, describing the Collateral and hereby
ratifies any such financing statement or continuation statement previously filed
by Collateral Agent or Mortgagee.  Mortgagor will, from time to time, within ten
(10) days after request by the Collateral Agent or Mortgagee, execute,
acknowledge and deliver any document that the Collateral Agent or Mortgagee
might request in order to perfect, protect, preserve, continue, extend or
maintain the security interest created by and the priority of this Mortgage and
will, on demand, pay any expenses incurred by the Collateral Agent or Mortgagee
in the preparation, execution and filing of any such documents.  Mortgagor
represents and warrants that:  (a) all Collateral is located in the state in
which the Real Estate is located; (b) Mortgagor’s chief executive office or
principal residence is Mortgagor’s address set forth in the first paragraph of
this Mortgage; (c) Mortgagor’s state of organization, if applicable, is as set
forth in the first paragraph of this Mortgage; and (d) Mortgagor’s exact legal
name is as set forth in the first paragraph of this Mortgage.


TWENTY-SECOND.  In order to induce Mortgagee to extend the credit secured
hereby, Mortgagor represents and warrants to Mortgagee that (1) except as
previously or concurrently disclosed in writing to Collateral Agent or
Mortgagee, there are no actions, suits or proceedings pending or threatened
against or affecting Mortgagor or any portion of the Property or involving the
validity or enforceability of this Mortgage or the priority of its lien, before
any court of law or equity or any tribunal, administrative board or governmental
authority, and Mortgagor is not in default under any other indebtedness or with
respect to any order, writ, injunction, decree, judgment or demand of any court
or any governmental authority, (2) the execution and delivery of this Mortgage
and all other Loan Documents do not and shall not (i) violate any provisions of
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award applicable to Mortgagor, nor (ii) result in a breach of,
or constitute a default under, any indenture, bond, mortgage, lease, instrument,
credit agreement, undertaking, contract or other agreement to which Mortgagor is
a party or by which its properties may be bound or affected, (3) this Mortgage
and all other Loan Documents constitute valid and binding obligations of
Mortgagor, enforceable against Mortgagor in accordance with their respective
terms, (4) all financial statements of Mortgagor previously delivered to
Collateral Agent or Mortgagee have been prepared in accordance with generally
accepted accounting principles consistently applied and fairly present the
respective correct financial condition of Mortgagor as of their respective
dates, and the foregoing shall be true with respect to all financial statements
of Mortgagor delivered to Collateral Agent or Mortgagee hereafter, (5) there is
no fact that Mortgagor has not disclosed to Collateral Agent or Mortgagee in
writing that could materially adversely affect Mortgagor's properties, business
or financial condition or the Property or any other collateral for the
indebtedness, (6) Mortgagor has duly obtained all permits, licenses, approvals
and consents from, and made all filings with, any governmental authority (and
the same have not lapsed nor been rescinded or revoked) which are necessary in
connection with the execution or delivery or enforcement of this Mortgage or any
other Loan Document or the performance of Mortgagor's obligations thereunder, or
the operation of the Mortgaged Property for its intended use, (7) the proceeds
of the indebtedness are not being used to purchase or carry any "margin stock"
within the meaning of Regulation "U" of the Board of Governors of the Federal
Reserve System, nor to extend credit to others for that purpose, (8) the
Property does not represent the proceeds of some form of unlawful activity under
all state, federal or foreign law, and (9) if any Mortgagor is a corporation,
partnership or other business entity, (i) such entity is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its creation
and the State of Florida, and has all requisite power and authority (corporate
or otherwise) to conduct its business, to own its properties, to execute and
deliver this Mortgage and all other Loan Documents executed by it, and to
perform its obligations under the same, and (ii) the execution, delivery and
performance of this Mortgage and all other such Loan Documents by such entity
have been duly authorized by all necessary actions (corporate or otherwise) and
do not require the consent or approval of its stockholders (if a corporation),
members (if a limited liability company), or of any other person or entity whose
consent has not been obtained, and do not and shall not conflict with any
provision of its bylaws or articles of incorporation, partnership agreement,
trust agreement or other document pursuant to which it was created and
exists.  To Mortgagor’s knowledge, after having made reasonable inquiry,
Mortgagor, its shareholders, partners or members, each guarantor under the Loan
Documents, and each tenant on the Premises neither is or will be a person with
whom Collateral Agent or Mortgagee is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (including, those persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action, and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons.


TWENTY-THIRD.  This Mortgage shall secure such future advances as may be made by
Collateral Agent or Mortgagee, at its option and for any purpose, within twenty
(20) years from the date of this Mortgage.  All such future advances shall be
secured to the same extent as if made on the date of the execution of this
Mortgage, and shall take priority as to third persons without actual notice from
the time this Mortgage is filed for record as provided by law.  The total amount
of indebtedness secured by this Mortgage may decrease or increase from time to
time, but the total unpaid balance so secured at any one time shall not exceed
the maximum principal amount of $200,000,000.00 (if no amount is inserted in the
foregoing blank space, then the maximum principal amount shall be twice the
original principal amount of the indebtedness identified on the first page of
this Mortgage), plus interest and any disbursements made for the payment of
taxes, levies or insurance on the Property, with interest on those
disbursements, plus any increase in the principal balance as the result of
negative amortization or deferred interest.  Without Collateral Agent's or
Mortgagee's prior written consent, which Collateral Agent or Mortgagee may grant
or withhold in its sole discretion, Mortgagor shall not file for record any
notice limiting the maximum principal amount that may be secured by this
Mortgage to a sum less than the maximum principal amount set forth in this
paragraph.  Any such filing without Collateral Agent's or Mortgagee's prior
written consent shall, at Collateral Agent's or Mortgagee's sole option,
constitute a default under this Mortgage and the other Loan Documents.


TWENTY-FOURTH. Mortgagor has advised Mortgagee that it may, from time to time,
request the consent of Mortgagee and Collateral Agent for certain servicing
accommodations or modifications (e.g., consent to conservation easements,
consent to increased or decreased zoning building densities, partial releases or
consents to easements related to highway construction, etc.). Any such requests
shall be subject to the following conditions:


a.  
The Mortgagee must receive a written request on forms provided by Mortgagee and
signed by Mortgagor together with a reasonable service charge determined by
Mortgagee for the accommodation.

 
b.  
The Note must be current as to all required payments, and there must be no event
of default in effect or any event which with the passage of time or the giving
of notice or both would be become an event of default.

 
c.  
There shall have been no adverse material changes in the financial condition of
the Mortgagor, any obligor under the Note or any guarantor.

 
d.  
The use and value of the security (either as to remaining collateral or as such
collateral may be modified by such accommodations) shall be satisfactory to each
Mortgagee, in its sole discretion.  Factors that Mortgagee shall consider shall
include, without limitation, the presence or absence of adequate water rights
and rights to transport or drain water for agricultural purposes and/or the
presence or absence of adequate legal and actual access from public roads to and
from the remaining security.

 
e.  
The security and any parcel being released shall be in compliance with local
zoning, land use, map act and other regulations both before and after such
accommodation.

 
f.  
Mortgagor agrees to pay all fees, legal expenses and other out-of-pocket costs
of Mortgagee incidental to such accommodation, including principal prepayment
charges, if any,  set forth in the Note or Credit Agreement associated with any
principal reduction.

 
g.  
Each Mortgagee, in its sole discretion, may require a principal reduction for
such accommodations or parcels being released and/or non-disturbance agreements
reasonably satisfactory to Mortgagee with respect to any such agreements that
are continuing in nature.

 
TWENTY-FIFTH. Any provision of the Note, including any exhibit(s) thereto,
providing for the compounding of interest is incorporated herein by this
reference as if set out in full.


TWENTY-SIXTH.  COLLATERAL AGENT, MORTGAGEE, MORTGAGOR AND EACH OTHER OBLIGOR
UNDER THE LOAN DOCUMENTS HEREBY SEVERALLY, VOLUNTARILY, KNOWINGLY AND
INTELLIGENTLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY AND WAIVE THE RIGHT TO
CLAIM OR RECEIVE CONSEQUENTIAL OR PUNITIVE DAMAGES IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT, OF OR IN CONNECTION WITH, OR IN ANY WAY RELATING TO,
DIRECTLY OR INDIRECTLY, THE INDEBTEDNESS SECURED HEREBY, THIS MORTGAGE, THE
NOTE, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY COLLATERAL THEREFOR,
AND/OR ANY RELATIONSHIP, COURSE OF CONDUCT OR DEALINGS OR NEGOTIATIONS BETWEEN
MORTGAGOR AND COLLATERAL AGENT OR MORTGAGEE, OR ANY OTHER OBLIGORS UNDER THE
LOAN DOCUMENTS, PERTAINING TO ANY OF THE FOREGOING, REGARDLESS OF WHETHER SUCH
ACTION OR PROCEEDING CONCERNS ANY CONTRACTUAL OR TORTIOUS OR OTHER CLAIM.  EACH
OF MORTGAGOR AND SAID OBLIGORS SEVERALLY ACKNOWLEDGE THAT THIS WAIVER OF JURY
TRIAL AND CONSEQUENTIAL AND PUNITIVE DAMAGES IS A MATERIAL INDUCEMENT TO
MORTGAGEE IN EXTENDING THE CREDIT SECURED HEREIN, THAT MORTGAGEE WOULD NOT HAVE
EXTENDED SUCH CREDIT WITHOUT THIS WAIVER, AND THAT EACH PARTY HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL, SELECTED BY SUCH PARTY'S OWN FREE
WILL, OR HAS HAD AN OPPORTUNITY TO CONSULT WITH INDEPENDENT LEGAL COUNSEL IN
CONNECTION WITH THIS MORTGAGE AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.
















SIGNATURE PAGE FOLLOWS ON NEXT PAGE

Initials /S/ JDA
 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned has signed, sealed and delivered this
Mortgage the day, month and year first above written.




Signed, sealed and delivered in
the                                                                           MORTGAGOR:
in the presence of:
ALICO, INC., a Florida corporation
 
/S/ Denise
Plair                                                                                                                 
      By: /S/ JD Alexander
Print Name: _Denise Plair
___________                                                                           
Its: Chief Executive Officer


/S/ Laura M.
Brown                                                                                           [corporate
seal]
Print Name: __Laura M. Brown_______
Mortgagor’s Organizational Identification Number:
 
59-0906081






STATE OF FLORIDA                                                      )
) SS:
COUNTY OF __Polk_____                                                      )
 
The foregoing instrument was acknowledged before me this 8th day of September,
2010 by JD Alexander as Chief Executive Officer of ALICO, INC., a Florida
corporation, on behalf of the corporation.  He is personally known to me or has
produced ______________________________________ as identification.


(SEAL)
__/S/ Laura M. Brown________________
Notary Public


_____Laura M. Brown________________
Typed or printed name of Notary Public


My commission expires:  1/22/2013


Serial number, if any:  DD848669
 
 

 
Initials /S/ JDA
 
 

--------------------------------------------------------------------------------

 
Page 1 of Exhibit A Legal Description of Collateral [page01.jpg]

Page 2 of Exhibit A Legal Description of Collateral [page02.jpg]





Page 3 of Exhibit A Legal Description of Collateral [page03.jpg]
Page 4 of Exhibit A Legal Description of Collateral [page04.jpg]Legal
 
 
 
Page 5 of Exhibit A Legal Description of Collateral [page05.jpg]
 
Page 6 of Exhibit A Legal Description of Collateral [page06.jpg]
 
Page 7 of Exhibit A Legal Description of Collateral [page07.jpg]
 
 
 
Page 8 of Exhibit A Legal Description of Collateral [page08.jpg]
 
 
Page 9 of Exhibit A Legal Description of Collateral [page09.jpg]
 
Page 10 of Exhibt A Legal Description of Collateral [page10.jpg]
Page 11 of Exhibt A Legal Description of Collateral [page11.jpg]
 
 
Page 12 of Exhibit A Legal Description of Collateral [page12.jpg]
 
 
Page 13 of Exhibit A Legal Description of Collateral [page13.jpg]
 
 
 
 
Page 14 of Exhibit A Legal Description of Collateral [page14.jpg]
 
 
 
Page 15 of Exhibit A Legal Description of Collateral [page15.jpg]
 
 
 
 
Page 16 of Exhibit A Legal Description of Collateral [page16.jpg]
 
Page 17 of Exhibit A Legal Description of Collateral [page17.jpg]
 
 
Page 18 of Exhbit A Legal Description of Collateral [page18.jpg]
 
 
Page 19 of Exhibit A Legal Description of Collateral [page19.jpg]
 
Page 20 of Exhibit A Legal Description of Collateral [page20.jpg]
 
Page 21 of Exhibt A Legal Description of Collateral [page21.jpg]
 
Page 22 of Exhibit A Legal Description of Collateral [page22.jpg]
 
 
Page 23 of Exhibit A Legal Description of Collateral [page23.jpg]
 
 
 
 
 
 
 
 

 
Initials /S/ JDA
 
 

--------------------------------------------------------------------------------

 

Schedule “A-1”


Identification of “Citrus Groves” and “Collins Slough/Hill Grade Tract”








County - Tract Name
Citrus Grove
Collins Slough/Hill Grade Tract
Polk – Bereah Grove
Parcels 1 thru 7
 
Polk – Lake Patrick (Babson)
Parcels 8 thru 10
 
Polk – Lake Patrick (North Patrick)
Parcels 11 thru 13
 
Polk – Lake Patrick (Lake Patrick)
Parcels 14 thru 17
 
Polk – Lake Patrick (Ida)
Parcels 18 thru 20
 
Polk – Oak Island (Parson Brown)
Parcel 21
 
Polk – Oak Island (Driscoll)
Parcels 22 and 23
 
Polk – Oak Island (Pittsburgh)
Parcels 24 thru 26
 
Polk – Oak Island (Oak Island)
Parcels 27 thru 29
 
Polk – Oak Island (Livingston)
Parcel 30
 
Hendry – Collins Slough
 
Parcels 1 thru 6
Hendry – Hill Grade
 
Parcels 7 thru 35
Hendry – Felda Grove
Parcel 36
 
Collier – Felda Grove
Parcels 11 thru 16
 
Collier – Corkscrew Grove
Parcels 1 thru 10
 


 
Initials /S/ JDA
 
 

--------------------------------------------------------------------------------

 



Exhibit "B"


Personal Property




All fixtures, all farm products including but not limited to crops, water
rights, equipment and machinery (excluding, however, automobiles, trucks,
tractors, trailers, wheeled vehicles, planting and tillage equipment), watering
and irrigation apparatus, pumps, motors, generators, pipes, center pivot
irrigators and sprinklers, frost protection apparatus, windmills, fences,
fixtures, fittings, appliances, whether any of the foregoing is owned now or
acquired later; all accessions, additions, replacements, and substitutions
relating to any of the foregoing:  all records of any kind  relating to any of
the foregoing; all proceeds relating to any of the foregoing (including
insurance, general intangibles and accounts proceeds).The foregoing apply only
to such items that are affixed to, placed upon, grown upon, or used in
connection with the Land and  Improvements.

 
Initials /S/ JDA
 
 
 


 
 
 

 







 



 
 

 

 

 
 
 

 
 
 
 

 









 
 
 
 


 


 